Case: 1:10-cv-00715 Document #: 1971 Filed: 06/17/21 Page 1 of 14 PageID #:109337




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

                                                         )
    TRADING TECHNOLOGIES                                 )
    INTERNATIONAL, INC.,
                                                         )
                                                         )
              Plaintiff                                  )    No. 10 C 715
                                                         )
             v.                                          )    Judge Virginia M. Kendall
                                                         )
    IBG, LLC, et al.
                                                         )
              Defendants.                                )

                              MEMORANDUM OPINION AND ORDER

         Plaintiff Trading Technologies (“TT”) brought this action to recover damages caused by

Defendant IBG’s alleged infringement of four TT patents: the ‘132, ‘304, ‘411, and ‘996 Patents.

Before the Court are the parties’ cross motions for summary judgment regarding patent eligibility.

TT moves for summary judgment that the patents in suit are patent eligible as a matter of law

[1359]. IBG moves for summary judgment that the ‘411 and ‘996 Patents are patent ineligible

[1387]. For the following reasons, TT’s motion is granted in part and denied in part and IBG’s

motion is granted.

                                               BACKGROUND

    I.   Patent Claims

         The patents at issue are part of the same patent family, share a common patent specification,

and are “directed to the electronic trading of commodities.” (Dkt. 1119 at Ex. C) (Dkt. 1120 at Ex.

Q, Ex. S, Ex. U). 1 They recite “[a] method and system for reducing the time it takes for a trader


1
   While the Court would normally rely on the parties’ Rule 56.1 Statements of Material Fact on a motion for summary
judgment, the Court declines to heavily rely on them in this matter—quite simply they are not useful. Nearly every
statement is disputed without regard to whether the basis for dispute affects the outcome of the present motions.
Instead, the Court relies on the underlying evidence itself to glean the material facts.

                                                         1
Case: 1:10-cv-00715 Document #: 1971 Filed: 06/17/21 Page 2 of 14 PageID #:109338




to place a trade when electronically trading on an exchange, thus increasing the likelihood that the

trader will have orders filled at desirable prices and quantities.” (Id.) Specifically, the patents claim

a graphical user interface (“GUI”) “displaying market depth on a vertical or horizontal plane,

which fluctuates logically up or down, left or right across the plane as the market price fluctuates”

and “a static display of prices corresponding to the plurality of bids and asks.” (Id.) The “pluralities

of bids and asks are dynamically displayed in alignment with the prices corresponding thereto.”

(Id). “This allows the trader to trade quickly and efficiently.” (Id.) The invention disclosed by the

patents “can be implemented on any existing or future terminal or device” and “[t]he physical

mapping of [the] information to a screen grid can be done by any technique known to those skilled

in the art. ” (Id.) (“The invention is not limited by the method used to map the data to the screen

display.”).

        The patents in suit disclose the following prior art GUI display:




(Dkt. 1119 at Ex. C) (Dkt. 1120 at Ex. Q, Ex. S, Ex. U). The grid depicts the inside market

(highest ask and bid prices) and the market depth of a given commodity being traded. (Id.)

(Id.) On a conventional trading screen like Figure 2, the fluctuation of market prices “results in

rapid changes in the price and quantity fields within the market grid[,]” which creates a problem:

“If a trader intends to enter an order at a particular price, but misses the price because the market


                                                   2
Case: 1:10-cv-00715 Document #: 1971 Filed: 06/17/21 Page 3 of 14 PageID #:109339




prices moved before he could enter the order, he may lose hundreds, thousands, even millions of

dollars.” (Id.)

        In contrast, the disclosed invention, as illustrated by Figure 3 below, displays bid and ask

columns and inside market indicators (area 1020) that move relative to a static price axis,

“increas[ing] the speed of trading and the likelihood of entering orders at desired prices with

desired quantities.” (Id.)




        Despite the common specification language, the reference to “a static display of prices”

denotes a slightly different scope with regards to the ‘132 and ‘304 Patents than to the ‘411 and

‘996 Patents. The ‘132 and ‘304 Patents recite a GUI with a static axis displaying prices that does

not move when the inside market changes, unless by a manual re-centering or re-positioning

command. (Dkt. 1119 at Ex. C) (Dkt. 1120 at Ex. Q) (Dkt. 1448 at ¶ 23). On the other hand, the

                                                 3
Case: 1:10-cv-00715 Document #: 1971 Filed: 06/17/21 Page 4 of 14 PageID #:109340




‘411 and ‘996 Patents encompass, but do not require, GUI’s with price axes that automatically

recenter. (Dkt. 1527 at ¶¶ 14–15).

       Representative claim one of the ‘411 Patent recites:

       A method of displaying market information relating to and facilitating trading of a
       commodity being traded on an electronic exchange, the method comprising:

       receiving, by a computing device, market information for a commodity from an
       electronic exchange, the market information comprising an inside market with a
       current highest bid price and a current lowest ask price;

       displaying, via the computing device, a bid display region comprising a plurality of
       graphical locations, each graphical location in the bid display region corresponding
       to a different price level of a plurality of price levels along a price axis;

       displaying, via the computing device, an ask display region comprising a plurality
       of graphical locations, each graphical location in the ask display region
       corresponding to a different price level of the plurality of price levels along the
       price axis;

       dynamically displaying, via the computing device, a first indicator representing
       quantity associated with at least one trade order to buy the commodity at the current
       highest bid price in a first graphical location of the plurality of graphical locations
       in the bid display region, the first graphical location in the bid display region
       corresponding to a price level associated with the current highest bid price;

       upon receipt of market information comprising a new highest bid price, moving the
       first indicator relative to the price axis to a second graphical location of the plurality
       of graphical locations in the bid display region, the second graphical location
       corresponding to a price level of the plurality of price levels associated with the
       new highest bid price, wherein the second graphical location is different from the
       first graphical location in the bid display region;

       dynamically displaying, via the computing device, a second indicator representing
       quantity associated with at least one trade order to sell the commodity at the current
       lowest ask price in a first graphical location of the plurality of graphical locations
       in the ask display region, the first graphical location in the ask display region
       corresponding to a price level associated with the current lowest ask price;

       upon receipt of market information comprising a new lowest ask price, moving the
       second indicator relative to the price axis to a second graphical location of the
       plurality of graphical locations in the ask display region, the second graphical
       location corresponding to a price level of the plurality of price levels associated
       with the new lowest ask price, wherein the second graphical location is different


                                                   4
Case: 1:10-cv-00715 Document #: 1971 Filed: 06/17/21 Page 5 of 14 PageID #:109341




       from    the      first   graphical   location   in    the    ask    display    region;

       displaying, via the computing device, an order entry region comprising a plurality
       of graphical areas for receiving single action commands to set trade order prices
       and send trade orders, each graphical area corresponding to a different price level
       along the price axis;

       and selecting a particular graphical area in the order entry region through a single
       action of the user input device to both set a price for the trade order and send the
       trade order having a default quantity to the electronic exchange.

(Dkt. 1120 at Ex. S).

       Representative claim 1 of the ‘996 Patent recites:

       A computer readable medium having program code recorded thereon for execution
       on a computer having a graphical user interface and a user input device, the program
       code causing a machine to perform the following method steps:

       receiving market information for a commodity from an electronic exchange, the
       market information comprising an inside market with a current highest bid price
       and a current lowest ask price;

       receiving an input from a user that designates a default quantity to be used for a
       plurality of trade orders;

       dynamically displaying a first indicator in one of a plurality of locations in a bid
       display region, each location in the bid display region corresponding to a price level
       along a static price axis, the first indicator representing quantity associated with at
       least one order to buy the commodity at the current highest bid price;

       dynamically displaying a second indicator in one of a plurality of locations in an
       ask display region, each location in the ask display region corresponding to a price
       level along the static price axis, the second indicator representing quantity
       associated with at least one order to sell the commodity at the current lowest ask
       price;

       displaying the bid and ask display regions in relation to a plurality of price levels
       arranged along the static price axis such that when the inside market changes, the
       price levels along the static price axis do not change positions and at least one of
       the first and second indicators moves in the bid or ask display regions relative to
       the static price axis;

       displaying an order entry region aligned with the static price axis comprising a
       plurality of areas for receiving commands from the user input device to send trade
       orders, each area corresponding to a price level of the static price axis;


                                                 5
Case: 1:10-cv-00715 Document #: 1971 Filed: 06/17/21 Page 6 of 14 PageID #:109342




        and receiving a plurality of commands from a user, each command sending a trade
        order
        to the electronic exchange, each trade order having an order quantity based on the
        default quantity without the user designating the default quantity between
        commands, wherein each command results from selecting a particular area in the
        order entry region corresponding to a desired price level as part of a single action
        of the user input device with a pointer of the user input device positioned over the
        particular area to both set an order price parameter for the trade order based on the
        desired price level and send the trade order to the electronic exchange.

(Id. at Ex. U).

 II.    IBG’s Prior Art Evidence

        Prior to the patents in suit, specialists at the New York Stock Exchange (“NYSE”)

maintained physical books with pre-printed vertical price columns and used them to plot,

by hand, bid and ask quantities along the price column. (Dkt. 1527 at ¶ 33). By 1992, the

NYSE implemented an electronic version of the specialist’s book called the “Display

Book.” (Id. at ¶ 34). Another exchange, INTEX, also implemented a GUI modeling the

specialist’s book. (Id. at ¶ 35). Pen-and-paper books, similar to the specialist’s book, were

also used at the Tokyo Stock Exchange, which were then converted to an electronic

version. (Id. at ¶¶ 37–38).

                                      LEGAL STANDARD

        Summary judgment is proper when “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see, e.g., Reed v. Columbia St. Mary’s Hosp., 915 F.3d 473, 485 (7th Cir. 2019). The parties

genuinely dispute a material fact when “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Daugherty v. Page, 906 F.3d 606, 609–10 (7th Cir. 2018) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In determining whether a genuine

issue of material fact exists, the Court draws all reasonable inferences in favor of the party

                                                 6
Case: 1:10-cv-00715 Document #: 1971 Filed: 06/17/21 Page 7 of 14 PageID #:109343




opposing the motion. Anderson, 477 U.S. at 255; Zander v. Orlich, 907 F.3d 956, 959 (7th Cir.

2018).

                                          DISCUSSION

         Whether a concept is patent eligible is a question of law. Berkheimer v. HP Inc., 881 F.3d

1360, 1368 (Fed. Cir. 2018). Under 35 U.S.C. § 101, “[w]hoever invents or discovers any new and

useful process, machine, manufacture, or composition of matter, or any new and useful

improvement thereof,” is eligible for a patent on that invention. “[L]aws of nature, physical

phenomena, and abstract ideas,” however, are patent ineligible concepts. Alice Corp. Pty. Ltd. v.

CLS Bank Int’l, 573 U.S. 208, 216 (2014) (internal quotations and citation omitted). Alice

articulates a two-step process to determine whether a claimed invention is patent eligible. Id. at

217. First, the Court must “determine whether the claims at issue are directed to a patent-ineligible

concept.” Id. at 218. A finding of patent eligibility at step one ends the inquiry. See e.g., Enfish,

LLC v. Microsoft Corp., 822 F.3d 1327, 1339 (Fed. Cir. 2016). In the context of computer

programs, claims that improve the way a computer operates or solve a technological problem are

patent eligible, but claims that merely use a computer to implement well-known business or

economic practices are not. Id. “[I]mproving a user’s experience while using a computer

application is not, without more, sufficient to render the claims directed to an improvement in

computer functionality.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1365

(Fed. Cir. 2020).

         If the claims involve a patent-ineligible concept, the Court must then “consider the

elements of each claim both individually and as an ordered combination to determine whether the

additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Alice,

573 U.S. at 217 (internal quotations and citation omitted). At this step, the Court must “search for



                                                 7
Case: 1:10-cv-00715 Document #: 1971 Filed: 06/17/21 Page 8 of 14 PageID #:109344




an inventive concept —i.e., an element or combination of elements that is sufficient to ensure that

the patent in practice amounts to significantly more than a patent upon the ineligible concept

itself.” Id. at 217–18 (internal quotations and citation omitted). The party challenging the validity

of a patent—in this case, IBG—bears the burden of establishing invalidity, including patent

ineligibility, by clear and convincing evidence. See 35 U.S.C § 3582 (establishing a rebuttable

presumption of patent validity and placing the burden of establishing invalidity on the party

asserting invalidity).

  I.    The ‘132 and ‘304 Patents

        The Federal Circuit has already held that the ‘132 and ‘304 Patents are eligible under 35

U.S.C. § 101. Trading Techs. Int'l, Inc. v. CQG, Inc., 675 F. App'x 1001, 1002 (Fed. Cir. 2017).

In CQG the court observed that the ‘132 and ‘304 Patents “do not simply claim displaying

information on a graphical user interface[,]” but are directed to “resolv[ing] a specifically

identified problem in the prior state of the art[,]” namely, “that the best bid and best ask prices

would change based on updates received from the market.” Id. at 1004; Trading Techs. Int'l, Inc.

v. CQG, Inc., No. 05-CV-4811, 2015 WL 774655, at *4 (N.D. Ill. Feb. 24, 2015), aff'd, 675 F.

App'x 1001 (Fed. Cir. 2017). As the district court explained:

        There was a risk with the prior art GUIs that a trader would miss her intended price
        as a result of prices changing from under her pointer at the time she clicked on the
        price cell on the GUI. The patents-in-suit provide a system and method whereby
        traders may place orders at a particular, identified price level, not necessarily the
        highest bid or the lowest ask price because the invention keeps the prices static in
        position, and allows the quantities at each price to change.

CQG, 2015 WL 774655, at *4. Thus, the court concluded, the ‘132 and ‘304 Patents were patent

eligible under Alice step one and not directed to an abstract idea. CQG, 675 F. App'x at 1004.

        IBG argues CQG does not compel a finding of eligibility in this case because it is a

nonprecedential opinion and involved a different set of facts than those before this Court. First,


                                                 8
Case: 1:10-cv-00715 Document #: 1971 Filed: 06/17/21 Page 9 of 14 PageID #:109345




the Court may (and should) rely on nonprecedential opinions interpreting the same patent to ensure

the uniform treatment of that patent. See e.g., Burke, Inc. v. Bruno Indep. Living Aids, Inc., 183

F.3d 1334, 1337 (Fed. Cir. 1999). With respect to the ‘132 and ‘304 patents, the Court has no

qualms in relying on CQG which involved the same legal question (§ 101 eligibility) and the same

patents.

       Regarding the distinct factual record in CQG, IBG claims an independent Alice inquiry is

required because the CQG court did not consider the evidence of prior art before this Court. Step

one of the Alice framework, however, “does not require an evaluation of the prior art or facts

outside of the intrinsic record regarding the state of the art at the time of the invention.” CardioNet,

LLC v. InfoBionic, Inc, 955 F.3d 1358, 1374 (Fed. Cir. 2020), cert. denied sub nom. InfoBionic,

Inc. v. Cardionet, LLC, 141 S. Ct. 1266 (2021). Although CQG court did not have evidence of

every alleged prior art reference IBG presents, it did have some evidence of “prior art GUI’s that

showed market dept and the inside market in a table or grid,” including the INTEX system. (Dkt.

1527-4). More importantly, the court considered the intrinsic evidence of prior art disclosed by the

patents themselves in Figure 2. While the CQG court found it relevant that the ‘132 and ‘304

Patents had “no pre-electronic trading analog” and were “not an idea that has long existed,” CQG,

675 F. App’x at 1004, more evidence regarding prior art does not compel a different conclusion as

to eligibility: “[t]he analysis under Alice step one is whether the claims as a whole are directed to

an abstract idea, regardless of whether the prior art demonstrates that the idea or other aspects of

the claim are known, unknown, conventional, unconventional, routine, or not routine.” CardioNet,

955 F.3d at 1372 (internal quotations and citation omitted) (emphasis added). The Court sees no

reason to disrupt the Federal Circuit’s holding regarding the eligibility of the ‘132 and ‘304 Patents




                                                   9
Case: 1:10-cv-00715 Document #: 1971 Filed: 06/17/21 Page 10 of 14 PageID #:109346




based solely on the prior art evidence presented by IBG. TT’s motion for summary judgment is

granted as to the ‘132 and ‘304 Patents.

 II.   The ‘411 and ‘996 Patents

       A. Alice Step One: Abstract Idea

       The issue of patent eligibility with respect to the ‘411 and ‘996 Patents is one of first

impression. IBG argues the ‘411 and ‘996 Patents are directed to the unpatentable abstract idea

“of placing an order based on observed, dynamically updated market information” rather than to

an improvement in computer technology. (Dkt. 1387 at 10). TT asserts the ‘411 and ‘996 Patents

are directed to technological improvements in speed, accuracy, and usability. (Dkt. 13 at 7).

       The representative claims of the ‘411 and ‘911 patents respectively claim “[a] method of

displaying market information relating to and facilitating trading of a commodity being traded on

an electronic exchange” and “[a] computer readable medium having program code recorded

thereon for execution on a computer having a graphical user interface and a user input device,”

that recite steps of receiving market information for a commodity from an electronic exchange and

displaying such information in a dynamic way. (Dkt. 1120 at Ex. S, Ex. U). The mere process of

gathering information and displaying the results, however, is unpatentable. See e.g., Elec. Power

Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). While TT claims the asserted

invention improves the speed, accuracy, and usability of trading GUIs, it is clear that the goal of

providing market information in the specific configuration recited by the patents is to “improv[e]

the trader, not the functioning of the computer.” Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d

1378, 1383 (Fed. Cir. 2019). For example, both patents disclose “[a] method and system for

reducing the time it takes for a trader to place a trade when electronically trading on an exchange,

thus increasing the likelihood that the trader will have orders filled at desirable prices and



                                                10
Case: 1:10-cv-00715 Document #: 1971 Filed: 06/17/21 Page 11 of 14 PageID #:109347




quantities.” (Dkt. 1120 at Ex. S, Ex. U) (emphasis added). Similarly, the patents explain that the

invention “allows the trader to trade quickly and efficiently” and that “[t]rends in the trading of

the commodity and other relevant characteristics are more easily identifiable by the user through

the use of the present invention.” (Id.) (emphasis added). Because the claims of both patents “are

focused on providing information to traders in a way that helps them process information more

quickly, not on improving computers or technology[,]” they are directed towards the abstract idea

of placing orders on an electronic exchange. Trading Techs., 921 F.3d at 1383.

        TT argues that as the CQG court found with respect to the ‘132 and ‘304 Patents, the ‘411

and ‘996 Patents are patent eligible because they solve the missing-the-intended-price problem.

While the ‘411 and ‘996 Patents are continuations of the ‘132 and ‘304 Patents and share a

common specification, the specific claims of the ‘132 and ‘304 Patents are narrower in that they

recite a truly static price axis. Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1095 (Fed.

Cir. 2019) (“Eligibility depends on what is claimed, not all that is disclosed in the specification.”).

It is not clear, and TT does not explain, how the ‘411 and ‘996 Patents, which include price axes

that automatically move, solve the missing-the-price problem. See IBG LLC v. Trading Techs.

Int'l, Inc., No. CBM2016-00054, 2017 WL 4708078, at *15 (P.T.A.B. Oct. 17, 2017), affd Trading

Techs. Int'l, Inc. v. IBG LLC, 767 F. App'x 1006, 1007 (Fed. Cir. 2019) (rejecting CQG as

persuasive authority on the basis that ‘132 and ‘304 Patents recited narrower claims than the related

patent at issue which “d[id] not recite the static price axis feature….”). Moreover, even the CQG

court noted that the ‘132 and ‘304 Patents presented a “close question[ ] of eligibility….” CQG,

675 F. App’x at 1006. Thus, the Court is not inclined to extend the reasoning of CQG, a

nonprecedential opinion, to related patents that do not share the same claim limitations (a static

price axis).



                                                  11
Case: 1:10-cv-00715 Document #: 1971 Filed: 06/17/21 Page 12 of 14 PageID #:109348




       TT also cites another nonprecedential decision, IBG LLC v. Trading Techs. Int'l, Inc., 757

F. App'x 1004, 1006 (Fed. Cir. 2019), in which the Federal Circuit found that the ‘411 and ‘996

patents did not qualify for Covered Business Method (“CBM”) review because they recited

technological inventions. IBG, however, did not concern § 101 eligibility. Id. While the inquiries

under CBM review and § 101 eligibility are related, the IBG court’s decision does not dictate a

finding of § 101 eligibility here.

       The Court is hesitant to rely on IBG to support a finding of § 101 eligibility particularly in

light of subsequent Federal Circuit decisions finding related TT patents ineligible under § 101. TT’

‘768 and ‘382 Patents are continuations of the ‘132 Patent and share the same specification as the

patents in suit. (Dkt. 1537 at ¶¶ 56, 63) (Id. at Ex. 7, Ex. 74). Like the ‘411 and ‘996 Patents, they

recite steps of receiving and dynamically displaying market information along a price axis that is

not required to remain static. (Dkt. 1401 at Ex. 7, Ex. 74). After the IBG decision, the Federal

Circuit held that the ‘768 and ‘382 Patents were patent ineligible because they “focus on improving

the trader, not the functioning of the computer.” Trading Techs., 767 F. App'x at 1007; Trading

Techs. Int'l, Inc. v. IBG LLC, 771 F. App'x 493 (Fed. Cir. 2019). Thus, although IBG found that

the ‘411 and ‘996 Patents recited technological innovations for purposes of CBM review, the

Federal Circuit’s subsequent decisions regarding nearly identical patent claims support a finding

of § 101 ineligibility for the ‘411 and ‘996 Patents.

       B. Alice Step Two: Innovative Concept

       As the ‘411 and ‘996 Patents are directed to the abstract idea of placing orders on an

electronic exchange, the Court must also consider whether the elements of the representative

claims, individually and as an ordered combination, recite an innovative concept. The

representative claims of the ‘411 and ‘996 Patents recite steps of (1) receiving information, (2)



                                                 12
Case: 1:10-cv-00715 Document #: 1971 Filed: 06/17/21 Page 13 of 14 PageID #:109349




dynamically displaying such information along a price axis on a GUI, and (3) displaying an order

entry region through which traders can place orders with a single action by the trader.

       The mere receipt of information is not innovative. Here, the patents disclose that

“[i]rrespective of what interface a trader uses to enter orders in the market, each market supplies

and requires the same information to and from every trader.” (Dkt. 1120 at Ex. S, Ex. U).

Displaying and plotting information available to all is no more inventive. See Elec. Power, 830

F.3d at 1353. This is particularly so, where “the system of the present invention can be

implemented on any existing or future terminal or device” and “[t]he physical mapping of …

information to a screen grid can be done by any technique known to those skilled in the art” of

trading. (Dkt. 1120 at Ex. S, Ex. U). Finally, as Figure 2 discloses, a one-click order entry region

on a GUI already existed at the time of the claimed invention. (Id.)

       Considering the claim elements together, it is clear by comparing the prior art in Figure 2

and the claimed invention in Figure 3, that the invention merely claims a rearrangement of market

information known to be displayed in a different format. (Id.) While this rearrangement has

benefits over the prior art, the rearrangement is not innovative in that it solves a technical problem.

Cf. CQG, 2015 WL 774655, at *5, affd CGQ, 675 Fed. App’x at 1004 (“[A]t least the ‘static price

axis’ element of the [‘132 and ‘304] patents in suit [i]s an ‘inventive concept’, which eliminated

some problems of prior GUIs relating to speed, accuracy, and usability….”). It is innovative in the

sense that it helps traders place trades more quickly and efficiently. (See Dkt. 1120 at Ex. S, Ex.

U). An analysis of the elements of the representative claims confirms that the subject matter of the

‘411 and ‘996 Patents is ineligible under § 101. For that reason, IBG’s motion for summary

judgment is granted.




                                                  13
Case: 1:10-cv-00715 Document #: 1971 Filed: 06/17/21 Page 14 of 14 PageID #:109350




                                        CONCLUSION

       For the foregoing reasons, TT’s Motion for Summary Judgment that the Claims of the

Patents-in-Suit are Patent-Eligible [1359] is granted in part and denied in part. IBG’s Motion for

Summary Judgment of Unpatentability of U.S. Patent Nos. 7,676,411 and 7,813,996 [1387] is

granted.



                                             ____________________________________
                                             Virginia M. Kendall
                                             United States District Judge
Date: June 17, 2021




                                               14
